UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                      ________________

                                         No. 19-3693
                                       _______________

                          CARE ONE MANAGEMENT, LLC, ET AL.,
                                            Appellants

                                               v.

                      UNITED HEALTHCARE WORKERS EAST, ET AL.,
                                            Appellees




                             SUR PETITION FOR REHEARING




Present: CHAGARES, Chief Judge, McKEE, AMBRO, JORDAN, HARDIMAN,
SHWARTZ, KRAUSE, RESTREPO, BIBAS, PORTER, PHIPPS and RENDELL ∗,
Circuit Judges


         The petition for rehearing filed by appellants in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and to all the

other available circuit judges of the circuit in regular active service, and no judge who

concurred in the decision having asked for rehearing, and a majority of the judges of the

circuit in regular service not having voted for rehearing, the petition for rehearing by the



∗
    Judge Rendell’s vote is limited to panel rehearing.
panel is GRANTED. The opinion filed 12/27/21 is hereby vacated. The Court en banc,

is denied.


                                      BY THE COURT,


                                      s/ Theodore A. McKee
                                      Circuit Judge

Date: April 14, 2022